In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated December 3, 2001, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff, an experienced softball player, was injured while playing second base in a league softball game when the defendant slid into him. The plaintiff commenced this action, *506inter alia, to recover damages for negligence. In his motion for summary judgment dismissing the complaint, the defendant argued that the plaintiff assumed the risk of injury. The Supreme Court denied the motion. We reverse.
The plaintiff, as a voluntary participant in a softball league game, assumed the risk that he might be injured by a sliding opposing player (see Morgan v State of New York, 90 NY2d 471; Turcotte v Fell, 68 NY2d 432; Rosenblatt v Kahn, 245 AD2d 438; Totino v Nassau County Council of Boy Scouts of Am., 213 AD2d 710). Accordingly, the defendant’s motion should have been granted. S. Miller, J.P., Krausman, Goldstein and Rivera, JJ., concur.